Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-9 and 12-21 are pending.
	Claims 1-9, 12-15 and 21 are withdrawn.
	Claims 16-20 are examined.
	Claims 16-18 are currently amended.

Withdrawn objections
	The objection to claim 16 is withdrawn in light of amendments made by the applicant. 

Withdrawn rejections
	The rejection of claims 16-20 under 35 USC 112(b) is withdrawn in light of the remarks made by the applicant on 8/11/2022.

Claim interpretation
	The applicant has provided guidance on the term SAUR_FT in the remarks filed on 8/11/2022. The applicant noted that the SAUR gene family includes approximately 60-140 members, stating that SAUR_FT is therefore a specific member of the SAUR gene family. The applicant further supports this argument by stating that the term “SAUR_FT” is used throughout the specification; therefore, one would recognize “SAUR_FT” is being referred to specifically, not any SAUR. Finally, the applicant states that Glyma03G029600 is cited in the specification as a reference sequence [0118].  Because Glyma03G029600 is a reference sequence and not indicated as specifically being SAUR_FT and because no other gene or group of genes within the SAUR family are identified as SAUR_FT, “SAUR_FT” is interpreted as being any single SAUR gene family member.

Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The applicant claims a method of producing a modified plant resulting in an increased: root system architecture, waterlogging tolerance, drought tolerance and combinations thereof. The method comprises reducing expression of SAUR_FT gene, a homolog, ortholog or functional variants. The scope of the claimed invention broadly includes reducing any SAUR_FT gene in any plant and arriving at an increased: root system architecture, waterlogging tolerance, drought tolerance and combinations thereof.  
The applicant has described two QTL associated with flood injury score (FIS), one of which, qWL_Gm03, was detected across three years of trials and found to account for 16.9-33.1% of phenotypic variation [0130]. The applicant described selecting two near-isogenic lines (NILs) which were heterozygous at qWL_Gm03 and homozygous “aa” at qWL_Gm10 (Fig 10).  The applicant produced progeny from these NILs to observe the effect of the QTL across homozygous recessive, homozygous dominant and heterozygous alleles [0130]. The QTL was observed to have additive effect on FIS in each of the NILs (Fig. 3A and 3B). The applicant described screening three recombinants with crossovers between the flanking markers of qWL_Gm03 for FIS, narrowing the locus to a ~380KB region between Gm03_3141146_T/C and Gm03_3517250_A/C containing 30 predicted genes [0133]. 
Stortenbeker (Stortenbeker and Bemer. Journal of Experimental Botany. 70 (1):17-27. 2019) provides that most higher plant species contain between 60 and 140 SAUR genes in their genomes, which are often arranged in clusters (page 18, left column, paragraph 3). Stortenbeker provides that SAUR proteins have a conserved core of ~60 residues, containing four highly conserved motifs (page 18, paragraph bridging left and right columns). Despite the structural similarities across SAUR proteins, Stortenbeker provides that they are known to have many different functions: inducing plant growth by regulating cell wall acidification, regulating growth in response to internal and environmental factors (page 18, left column, first paragraph) as well as to having roles in cell elongation (page 20, right column, paragraph 2), early senescence, delayed leaf senescence (paragraph bridging pages 20-21), reduced hypocotyl growth and abolished apical hook formation in the dark (page 21, paragraph 2).  Further, Stortenbeker provides that single SAUR knock-outs rarely give a mutant phenotype due to redundancy (page 19, paragraph bridging left and right columns). 
	The applicant has not described an individual SAUR_FT gene or all SAUR_FT genes which reducing the expression of would result in increased root system architecture, waterlogging tolerance, drought tolerance and combinations thereof.
	Therefore, given that the applicant has only disclosed observations of varying alleles for a region containing ~30 genes and given a lack of description of the structures required to confer the claimed functions, one of ordinary skill in the art would not have recognized the applicant to be in possession of the claimed invention.

 Applicant’s arguments regarding written description
	The applicant has argued that the claims no longer include any SAUR but require specifically a SAUR_FT gene, a homolog, ortholog and functional variants. The applicant noted that Glyma 03g029600 is a reference sequence. The applicant noted that the specification provides modifying the SAUR_FT gene and that the modified untranslated region of the SAUR_FT gene comprises a poly-A insertion which is “[s]uitably… at least an 11 base-pair nucleotide insertion… located at about 1 to about 780 bp”.
	The embodiments encompassed by the support provided by the applicant do not limit the scope of the claims to be commensurate with the scope of that which the applicant has provided supporting disclosure for. The applicant does not appear to have described an individual SAUR_FT gene or all SAUR_FT genes which reducing the expression of would result in increased root system architecture, waterlogging tolerance, drought tolerance and combinations thereof, nor all SAUR_FT genes which can be interpreted as orthologs, homologs or functional variants of Glyma 03g029600.
	
Enablement
Claims 16-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The scope of the claimed invention includes reducing expression of any SAUR_FT gene resulting in an increased: root system architecture, waterlogging tolerance, drought tolerance and combinations thereof. 
The applicant hasn’t provided demonstration in the disclosure that reducing expression of a SAUR_FT gene arrives at the claimed function. The applicant has described two QTL associated with flood injury score (FIS), one of which, qWL_Gm03, was detected across three years of trials and found to account for 16.9-33.1% of phenotypic variation [0130]. The applicant described selecting two near-isogenic lines (NILs) which were heterozygous at qWL_Gm03 and homozygous “aa” at qWL_Gm10 (Fig 10).  The applicant produced progeny from these NILs to observe the effect of the QTL across homozygous recessive, homozygous dominant and heterozygous alleles [0130]. The QTL was observed to have additive effect on FIS in each of the NILs (Fig. 3A and 3B). The applicant described screening three recombinants with crossovers between the flanking markers of qWL_Gm03 for FIS, narrowing the locus to a ~380KB region between Gm03_3141146_T/C and Gm03_3517250_A/C containing ~30 predicted genes [0133]. Therefore, it is not clear that reduction of a SAUR gene causes the claimed function. 
Further, even if the causative agent for the claimed function is a SAUR gene within the ~30 gene-containing region described, there are many different mechanisms which different plants can employ to increase flood tolerance. However, it is not clear that a mechanism that works in one species will work in another. The applicant is claiming reducing expression of a SAUR_FT protein will increase flooding tolerance in any plant species; however, Armstrong provides that flood tolerance in plants can require many different adaptations depending on the plant species and environment (paragraph 5 on page 308 and the paragraph bridging pages 308-309). Armstrong et al. “Mechanisms of flood tolerance in plants”. Acta Botanica Neerlandica. 43(4): 307-358. 1994.
Further, the applicant is claiming reduction of expression of a SAUR protein will increase flooding tolerance in any plant species; however, Stortenbeker provides that single SAUR knock-outs rarely give a mutant phenotype due to redundancy of SAUR_FT proteins (page 19, paragraph bridging left and right columns).
Given the broad scope of the claims, the state of the art at the time of filing, and the teachings of the instant disclosure, the claims are rejected for lacking enablement. 

Applicant’s arguments regarding enablement
	The applicant has argued that the breadth of the claims is narrow. The applicant referenced the claimed SAUR_FT gene and dependent claim limitations which provide requirements to a modification to the gene. The applicant argues that the state of the art is advanced, that one of ordinary skill in the art would have molecular biology experience, that the level of predictability is high. The applicant argues that the specification provides extensive teaching and reference materials for carrying out the techniques for modifying the SAUR_FT gene.  The applicant notes that the specification provides working examples. The applicant argues that the quantity of experimentation is low. 
	These arguments have been fully considered but are not persuasive. The applicant has not provided demonstration in the disclosure that reducing expression of a SAUR_FT gene arrives at the claimed function. The applicant described screening three recombinant inbred lines with crossovers between the flanking markers of qWL_Gm03 for FIS, narrowing the locus based on significant marker-trait associations to a ~380KB region between Gm03_3141146_T/C and Gm03_3517250_A/C containing ~30 predicted genes [0133]. Further, Stortenbeker provides that single SAUR knock-outs rarely give a mutant phenotype due to redundancy of SAUR proteins (page 19, paragraph bridging left and right columns). Therefore, one of ordinary skill in the art would recognize that the instantly claimed invention is not enabled without undue experimentation.

Conclusions
	Claims 16-20 remain rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID R BYRNES/Examiner, Art Unit 1662                          

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663